Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Preliminary Amendment filed on April 8, 2020 has been received and acknowledged. 
The pending claims 1-44 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019, 10/08/2020, 10/08/2020 and 2/18/2021 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1-10 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “means for defining”, “means for generating metadata”, “means for receiving a notification”, “means for refreshing the metadata”… invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/842,942.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of copending Application No. 16/842,942as shown in comparison table below.

Instant Application
copending Application No. 16/842,942
1. (Currently Amended) A system comprising:
    means for defining, by a database platform, an external table based on content that is stored in an external data storage platform that is separate from the database platform, the database platform not having write access to the external table; 
    means for generating metadata for the external table, the metadata comprising information about data stored in the external table; 
    means for receiving a notification that a modification has been made to the content; and 
    means for refreshing the metadata for the external table in response to the modification being made to the content.



9. The system of claim 8, wherein the means for receiving the notification comprises means for receiving a notification that a certain subfolder within the hierarchical structure has been modified.

    receiving hierarchy information defining a hierarchical structure of a source directory in which external data is stored on an external data storage platform to which the database platform does not have write access, the external data storage platform being external to the database platform, an external table comprising the external data arranged according to the hierarchical structure;            
    generating external-table metadata for the external table based at least in part on the hierarchical structure of the source directory, the external table being partitioned into a plurality of partitions, the external-table 
    storing the external-table metadata in a data storage platform to which the database platform has write access;     
    receiving, from the external data storage platform, a notification of a change having been made to the external table, the notification indicating a particular folder in the hierarchical structure in which the change was made; 
    updating the external-table metadata to reflect the change having been made in the particular folder in the hierarchical structure; and 
    responding to a query at least in part with reference to the external-table metadata, the responding to the query at least in part with reference to the external- table metadata comprising: 
    identifying, from the metadata that identifies the plurality of partitions, a subset of the plurality of partitions as comprising data that satisfies the query; and 
    responding to the query at least in part with the data that satisfies the query from the subset of the plurality of partitions.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “    responding to a query at least in part with reference to the external-table metadata, the responding to the query at least in part with reference to 16/842,942 to arrive at the claims 1, 3 and 9 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 6, 11-13, 15, 16, 21-23, 26-33, 35, 36 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Borthakur et al. (U.S. Pat. Pub. 2006/0059171).

Referring to claim 1, Chappell et al. teaches a system comprising: 
means for defining, by a database platform, an external table based on content that is stored in an external data storage platform that is separate from the database platform (data is stored in partitions based on a partition organization parameter, such that all data records having a given value of a partition organization parameter are stored in the same partition. Example partition organization parameters include, but are not limited to, a subject of a resource description framework statement, a predicate of a resource description framework statement … a field of a relational database record, see Chappell et al., Para. 11. FIG. 3 illustrates an exemplary implementation of a data management system 300. System 300 includes servers 302,304,306,308 interconnected with a query server 310 via one or more networks 315…Data records are partitioned into data partitions 332, 334, 336, 338 across servers 302, 304, 306, 308, see Chappell et al., Para. 37).
However, Chappell et al. does not explicitly teach
the database platform not having write access to the external table;
means for generating metadata for the external table, the metadata comprising information about data stored in the external table; 
means for receiving a notification that a modification has been made to the content; and 
means for refreshing the metadata for the external table in response to the modification being made to the content.
Borthakur et al. teach 
 the database platform not having write access to the external table (metadata may include information such as (but not limited to) the file identity, size, ownership, and file access permissions, see Borthakur et al., Para. 44. The "perm" field records file permissions associated with file 250a in a format specific to the file system 205, see Borthakur et al., Para. 55, in addition to a “query engine 120 and partitions 105, 110, 115 are associated with one computing device, such as a database server. In another example, partition 105, partition 110, partition 115, and one or more of the aspects of query engine 120 are distributed across two or more computing devices (e.g., computers connected via one or more networks)” of Chappell et al., Para. 15);
means for generating metadata for the external table, the metadata comprising information about data stored in the external table (file system may be configured to generate new types of metadata definitions during operation, see Borthakur et al., Para. 44); 
means for receiving a notification that a modification has been made to the content (upon detecting a file write operation directed to given file 250, see Borthakur et al., Para. 47); and 
means for refreshing the metadata for the external table in response to the modification being made to the content (upon detecting a file write operation directed to given file 250, filter driver 221 may be configured to update metadata corresponding to the last modified time of given file, see Borthakur et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al., to have the database platform not having write access to the external table; means for generating metadata for the external table, the metadata comprising information about data stored in the external table; means for receiving a notification that a modification has been made to the content; and means for refreshing the metadata for the external table in response to the modification being made to the content, as taught by Borthakur et al., to have the query may be made more efficient by only looking in one table partition rather than having the system walk through all possible partitions of a common table (Borthakur et al., Para. 257).

As to claim 2, Chappell et al. teaches means for generating the metadata comprises one or more of: means for defining cumulative table metadata for the external table; means for defining a grouping expression property for a grouping of partitions in the external table; means for defining an expression property for a partition of the external table; means for defining partition statistics for a partition of the external table; and means for defining a column expression property for a column of a partition of the external table (Query server 310 may also include one or more tables or other record (e.g., stored in one or more memory elements) for recording the location of data records in partitions based on partition organizing Chappell et al., Para. 39).  

As to claim 3, Chappell et al. teaches means for storing the metadata in a partition storage object on a shared storage platform associated with the database platform, wherein the shared storage platform is separate from the external data storage platform (Query server 310 may also include one or more tables or other record (e.g., stored in one or more memory elements) for recording the location of data records in partitions based on partition organizing parameter values (e.g., a cross-over table correlating partition location and partition organizing parameter value), for recording statistics about the data, and any combinations thereof, see Chappell et al., Para. 39).  

As to claim 5, Chappell et al. as modified teaches means for reading (detect read and/or write operations received by file system 205, see Borthakur et al., Para. 47) multiple different file formats in the content in the external data storage platform ("/testl/planning.txt.4", "/user/smith/review.pdf.2" and "/user/smith/review.pdf.13", see Borthakur et al., Para. 71, read operations to files may return XML data regardless of the underlying file data format, see Borthakur et al., Para. 55).  

As to claim 6, Chappell et al. as modified teaches means for receiving the notification that the modification has been made to the content comprises one or more of: 
Borthakur et al., Para. 47).  

Referring to claim 11, Chappell et al. teaches a method, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.
  
Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 6 rejection.

Referring to claim 21, Chappell et al. teaches one or more non-transitory computer readable storage media (memory, see Chappell et al., Para. 51) storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations, 
  
Claim 22 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 23 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 26 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 27 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 28 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 29 is rejected under the same rationale as stated in the claim 9 rejection.

Claim 30 is rejected under the same rationale as stated in the claim 10 rejection.

Referring to claim 31, Chappell et al. teaches a database platform comprising: at least one processor (processor, see Chappell et al., Para. 51); and one or more non-transitory computer readable storage media (memory, see Chappell et al., Para. 51) containing instructions executable by the at least one processor for causing the at least one processor to 
  
Claim 32 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 33 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 35 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 36 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 41 is rejected under the same rationale as stated in the claim 42 rejection.

As to claim 42, Chappell et al. as modified teaches the modification comprising one or more of an addition of a file, a deletion of a file, and an update to a file in a source location of the external table on the external data storage platform (detect various types of file manipulation operations such as file create, delete, rename, and/or copy operations as well as file read and write operations, see Borthakur et al., Para. 48).  

Claim 43 is rejected under the same rationale as stated in the claim 42 rejection.

Claim 44 is rejected under the same rationale as stated in the claim 42 rejection.

Claims 4, 14, 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Borthakur et al. (U.S. Pat. Pub. 2006/0059171) as applied to claims 1-3, 5, 6, 11-13, 15, 16, 21-23, 26-33, 35, 36 and 41-44  above, and in further view of Feng et al. (U.S. Pat. Pub. 2009/0144338).

As to claim 4, Chappell et al. as modified does not explicitly teach one or more of: 
means for refreshing the metadata at threshold time periods;  
means for refreshing the metadata in response to a threshold number of modifications being made to the content; and 
means for refreshing the metadata in response to a request to refresh the metadata.  
However, Feng et al. teaches one or more of: 
means for refreshing the metadata at threshold time periods;  
means for refreshing the metadata in response to a threshold number of modifications being made to the content; and 
means for refreshing the metadata in response to a request to refresh the metadata  (notices that it is receiving multiple writes for a record 50. After a threshold number of writes is reached, the storage unit 20 sends a request for the ownership to the current master (say, "east coast"). In this example, the request is just a write to the "master" field of the record 50 with the new value "west coast", see Feng et al., Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have one or more Feng et al., to improve continuity and efficiency (Feng et al., Para. 4).

Claim 14 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 24 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 34 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 7-10, 17-20, 25 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chappell et al. (U.S. Pat. Pub. 2012/0066205) in view of Borthakur et al. (U.S. Pat. Pub. 2006/0059171) as applied to claims 1-3, 5, 6, 11-13, 15, 16, 21-23, 26-33, 35, 36 and 41-44 above, and in further view of Flanagan (U.S. Pat. Pub. 2013/0097217).

As to claim 7, Chappell et al. as modified teaches means for defining the external table based on the content comprises: 
means for receiving an indication of a hierarchical structure of the content in the external data storage platform (storage devices 30 may be standalone storage nodes each including one or more hard disk drives or other types of storage, and system interconnect 40 may be a communication network such as Ethernet or Fibre Channel, see Borthakur et al., Para. Borthakur et al., Para. 46), the hierarchical structure defining folders and subfolders (names of the specific folders or directories in which a given file is located may be referred to herein as the given file's path or path name, see Borthakur et al., Para. 41, a fully specified file identity including path information may be sufficient to uniquely identify a given file. There may, for example, exist a file identified as "/test2/users/smith/filel.txt" that, despite sharing the same file name as the previously mentioned file, is distinct by virtue of its path, see Borthakur et al., Para. 42, metadata may include information such as (but not limited to) the file identity, size, ownership, and file access permissions, see Borthakur et al., Para. 44. Each of named streams 260 may be configured to store metadata pertaining to its corresponding file. It is noted that files 250, directory 255, and named streams 260 may be physically stored on one or more storage devices, such as devices 230 of FIG. 2, see Borthakur et al., Para. 46, wherein the path indicates subfolder); 
means for receiving an indication of a partitioning structure for the content in the external data storage platform (At step 230, each subquery is evaluated against data within the partition having the data records corresponding to the partition organization parameter value for that subquery, see Chappell et al., Para. 36, data records having the same value for a partition organizing parameter are included in the same partition, see Chappell et al., Para. 37); and 
Borthakur et al., Para. 26) within the hierarchical structure and further based on the partitioning structure (file system 205 may be configured to employ different types of file partitioning schemes for different ones of files 250. In one embodiment, details regarding how a given file 250 is partitioned into logical chunks may be stored in corresponding named stream 260. For example, named stream 260 may include an indication of the chunk size, if fixed and uniform, or may indicate the sizes or offsets of the various chunks of given file 250, relative to byte locations, block locations, or other abstract locations within the file (such as section boundaries, for example). In some embodiments, chunk partitioning details may be stored in a data structure other than a named stream, see Borthakur et al., Para. 67).  
However, Chappell et al. as modified does not explicitly teach uploaded.
Flanagan teaches uploaded (uploading data into partitions of a cloud storage arrangement, see Flanagan, Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chappell et al. as modified, to have uploaded, as taught by Flanagan, to have efficient electronic access, sharing and use of such data (Flanagan, Para. 8).

As to claim 8, Chappell et al. as modified teaches the means for defining the partitions in the external table comprises: means for generating metadata for the partitions in the external table (file system may be configured to generate new types of metadata definitions during Borthakur et al., Para. 44); and means for pointing the metadata to the appropriate folders and subfolders of the hierarchical structure (names of the specific folders or directories in which a given file is located may be referred to herein as the given file's path or path name, see Borthakur et al., Para. 41, a fully specified file identity including path information may be sufficient to uniquely identify a given file. There may, for example, exist a file identified as "/test2/users/smith/filel.txt" that, despite sharing the same file name as the previously mentioned file, is distinct by virtue of its path, see Borthakur et al., Para. 42, metadata may include information such as (but not limited to) the file identity, size, ownership, and file access permissions, see Borthakur et al., Para. 44. Each of named streams 260 may be configured to store metadata pertaining to its corresponding file. It is noted that files 250, directory 255, and named streams 260 may be physically stored on one or more storage devices, such as devices 230 of FIG. 2, see Borthakur et al., Para. 46, wherein the path indicates subfolder).  

As to claim 9, Chappell et al. as modified teaches the means for receiving the notification comprises means for receiving a notification that a certain subfolder (a fully specified file identity including path information may be sufficient to uniquely identify a given file. There may, for example, exist a file identified as "/test2/users/smith/filel.txt" that, despite sharing the same file name as the previously mentioned file, is distinct by virtue of its path, see Borthakur et al., Para. 42, metadata may include information such as (but not limited to) the file identity, size, ownership, and file access permissions, see Borthakur et al., Para. 44) within the hierarchical structure has been modified (Metadata may be generated in response to Borthakur et al., Para. 48).  

As to claim 10, Chappell et al. as modified teaches 
means for identifying a certain partition in the external table that corresponds with the certain subfolder (names of the specific folders or directories in which a given file is located may be referred to herein as the given file's path or path name, see Borthakur et al., Para. 41, a fully specified file identity including path information may be sufficient to uniquely identify a given file. There may, for example, exist a file identified as "/test2/users/smith/filel.txt" that, despite sharing the same file name as the previously mentioned file, is distinct by virtue of its path, see Borthakur et al., Para. 42, metadata may include information such as (but not limited to) the file identity, size, ownership, and file access permissions, see Borthakur et al., Para. 44. Each of named streams 260 may be configured to store metadata pertaining to its corresponding file. It is noted that files 250, directory 255, and named streams 260 may be physically stored on one or more storage devices, such as devices 230 of FIG. 2, see Borthakur et al., Para. 46, wherein the path indicates subfolder); and 
means for generating change tracking metadata for the certain partition, the change tracking metadata indicating how the certain subfolder was modified and when the certain Borthakur et al., Para. 48).

Claim 17 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 9 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 10 rejection.

Claim 25 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 37 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 38 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 39 is rejected under the same rationale as stated in the claim 9 rejection.

Claim 40 is rejected under the same rationale as stated in the claim 10 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAU SHYA MENG/Primary Examiner, Art Unit 2168